                                                                                           FILED
                                                                                  2018 Dec-20 PM 02:11
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ALABAMA
                              NORTHEASTERN DIVISION

JEFFERY GARCIA CARTER,                    )
JR.,                                      )
                                          )
      Claimant,                           )
                                          )
vs.                                       )      Civil Action No. 5:18-cv-0027-CLS
                                          )
NANCY A. BERRYHILL, Acting                )
Commissioner, Social Security             )
Administration,                           )
                                          )
      Defendant.                          )

                          MEMORANDUM OPINION AND ORDER

      The magistrate judge entered a report on December 3, 2018, recommending

that this court should reverse the decision of the Commissioner of the Social Security

Administration to deny claimant’s claim for a period of disability and disability

insurance benefits, and remand the case to the Commissioner for further consideration

of the Department of Veterans Affairs disability benefits letter.1 Claimant was

notified of his right to file objections within fourteen days of the report and

recommendation,2 but to date, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the court

file, including the report and recommendation, the court concludes that the

      1
          Doc. no. 17 (Report and Recommendation).
      2
          Id. at 20-21.
Commissioner’s decision was not supported by substantial evidence because it did

not adequately address the Department of Veterans Affairs disability benefit letter.

Accordingly, the magistrate judge’s report is hereby ADOPTED, and the

recommendation is ACCEPTED. The decision of the Commissioner is REVERSED,

and this action is REMANDED to the Commissioner of the Social Security

Administration for further proceedings consistent with this memorandum opinion and

order.

         The Clerk is directed to close this file.

         DONE this 20th day of December, 2018.


                                                 ______________________________
                                                 United States District Judge




                                             2
